Curia.

As final judgment has been rendered, in the action, the bail cannot surrender his principal in Court. If the plaintiffs neglect to sue out their execution, and obtain a return thereof, so as that their scire facias be not served upon the bail within a year from the rendition of the judgment, * the bail will be discharged of course; if execution is sued out, the bail may surrender the principal to the officer having charge of it; or he may wait the return of the scire facias, and then make the surrender in Court.